      Case 4:18-cr-00057-MW-CAS Document 28 Filed 04/01/19 Page 1 of 7




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

UNITED STATES OF AMERICA
                                             Case No: 4:18cr57-MW
v.

JOSEPH SIDES
___________./
                           STATEMENT OF FACTS

      The defendant admits that if this case were to proceed to trial, the government

could prove the following beyond a reasonable doubt.

      Defendant Joseph Sides committed the offense of conspiracy to commit mail

fraud by creating approximately 501 different accounts with Amazon.com (Amazon)

using false names and email addresses. The defendant used the accounts to order

merchandise through Amazon's website. While a variety of items were ordered, the

defendant would often purchase Go Pro cameras, iPads, and gaming consoles, such

as Xbox or Playstation consoles, as well as other electronic consumer items.

      The defendant would pay for the items using prepaid credit/debit cards and

gift cards. The defendant would direct Amazon to mail the merchandise to United

Parcel Service (UPS) stores and to addresses used by himself and his friends. The

merchandise was shipped via the United States Post Office, UPS and other interstate

cainers.   During the scheme, the defendant used several different addresses


                                                            FILED IN OPEN COURT THIS

                                                              "i;LERKU.S. DISTRICT
                                                             COURT, NORTH. DIST. FLA.
Case 4:18-cr-00057-MW-CAS Document 28 Filed 04/01/19 Page 2 of 7
Case 4:18-cr-00057-MW-CAS Document 28 Filed 04/01/19 Page 3 of 7
Case 4:18-cr-00057-MW-CAS Document 28 Filed 04/01/19 Page 4 of 7
Case 4:18-cr-00057-MW-CAS Document 28 Filed 04/01/19 Page 5 of 7
Case 4:18-cr-00057-MW-CAS Document 28 Filed 04/01/19 Page 6 of 7
Case 4:18-cr-00057-MW-CAS Document 28 Filed 04/01/19 Page 7 of 7
